      Case: 1:20-cv-00512 Document #: 91 Filed: 08/16/20 Page 1 of 6 PageID #:1175




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 DAVID MUTNICK, for himself and others               )
 similarly situated,                                 )   Case No. 1:20-cv-00512
                                                     )
         Plaintiff,                                  )   Consolidated Case Nos.
                                                     )   1:20-cv-00840
 v.                                                  )   1:20-cv-02989
                                                     )
 CLEARVIEW AI, INC.; HOAN TON-THAT;                  )   Judge Sharon Johnson Coleman
 and RICHARD SCHWARTZ,                               )
                                                     )   Magistrate Judge Maria Valdez
         Defendants.                                 )

                      DEFENDANTS’ OBJECTION TO PROPOSED ORDER

        Clearview AI, Inc. (“Clearview”), Hoan Ton-That and Richard Schwartz (together,

“Defendants”) submit this objection to the proposed order submitted by Plaintiff on August 14,

2020, and related to Plaintiff’s motion for preliminary injunction (the “Proposed Order”).

        For the reasons set forth in the briefing on Plaintiff’s motion for preliminary injunction,

the Court should not enter any injunction against the Defendants. See Dkts. 56, 65. Entry of the

Proposed Order, as drafted, is particularly problematic, and would be reversible error for at least

five reasons.

        First, the Proposed Order as drafted wholly ignores the voluntary steps that Clearview has

already taken with respect to information belonging to Illinois residents, including but not limited

to implementing technical solutions to prevent the collection of data from Illinois. See Dkt. 56 at

6-7. The Proposed Order would purport to compel the Defendants to take steps they have already

taken. In those circumstances, a preliminary injunction order is inappropriate. See Kessler v. Pass,

No. 18-cv-530, 2018 WL 5307821, at *1 (S.D. Ill. Oct. 26, 2018) (injunctions sought for conduct

that defendants have already voluntarily provided “serve no purpose” and should not be granted).


                                                 1
    Case: 1:20-cv-00512 Document #: 91 Filed: 08/16/20 Page 2 of 6 PageID #:1176




       Second, the Proposed Order as drafted does not address Clearview’s current operations,

which exempt it from the purview of the statute Plaintiff purports to enforce through his injunction.

Illinois’ Biometric Information Privacy Act (“BIPA”) expressly provides that “[n]othing in this

Act shall be construed to apply to a contractor, subcontractor or agent of a State agency or local

unit of government when working for that State agency or local unit of government.” 740 ILCS

14/25(e). Since approximately May 2020, Clearview has operated exclusively as “a contractor,

subcontractor or agent of a State agency or local unit of government.” See Dkt. 56-2 at ¶ 16

(Clearview has cancelled the account of every user who is not “a law enforcement body or other

federal, state or local government department, office or agency.”) As a result, it would be error to

enter the Proposed Order as drafted and apply BIPA to Clearview on a go-forward basis because

by its own terms, BIPA no longer applies to Clearview’s operations.

       Third, the Proposed Order as drafted purports to prohibit Clearview from taking certain

actions as to “Illinois resident’s Biometric Identifiers,” but nowhere defines that term, and is thus

vague to the point of invalidity. See Patriot Homes, Inc. v. Rover Forest Hous., Inc., 512 F.3d

412, 415-16 (7th Cir. 2008) (holding preliminary injunction was impermissibly vague where terms

not properly defined). One of the primary points of dispute between the parties in this litigation is

which (if any) information is subject to BIPA. The Proposed Order provides no guidance to

Defendants as to what materials fall within its scope. The Proposed Order is therefore impossible

to comply with because it leaves open the basic question: To what information does it apply?

       Fourth, and related to the third point, it would be unconstitutional, and a clear violation of

the dormant Commerce Clause to apply BIPA in an extraterritorial fashion to photos on the public

internet that are not somehow demonstrably associated with Illinois residents. See Dkt. 56 at 7-9.

To the extent that the Proposed Order as drafted would require the Defendants to apply BIPA to



                                                 2
    Case: 1:20-cv-00512 Document #: 91 Filed: 08/16/20 Page 3 of 6 PageID #:1177




photos on the public internet with no metadata or electronic indicator that they belonged to Illinois

residents, the Proposed Order would unconstitutionally extend BIPA. See Legato Vapors, LLC v.

Cook, 847 F.3d 825, 834 (7th Cir. 2017) (violation of the dormant Commerce Clause for one state

to “tell out-of-state companies how to operate their businesses.”).

        Fifth, the imposition of the Proposed Order would violate the First Amendment of the

United States Constitution. The U.S. Supreme Court has made clear that “the creation and

dissemination of information are speech within the meaning of the First Amendment.” Sorrell v.

IMS Health Inc., 564 US 552, 570 (2011). In that case involving a Vermont statutory ban on the

sale of prescriber-identifying information (i.e., the identification of which doctor prescribes

which medicine to his or her patients) to drug companies, the Supreme Court referred to “the rule

that information is speech” and, as here, concluded that such a content-based restriction on

speech could not withstand constitutional scrutiny. Id. at 571. One of the rejected arguments

made in that case by Vermont was that the privacy interests of the State’s residents justified the

restriction on the sale of the records. Id. at 572.

        The analysis in a Seventh Circuit opinion provides persuasive support for the rejection of

Plaintiff’s Proposed Order on First Amendment grounds. In Nieman v. VersusLaw, Inc., 512

Fed. Appx. 635 (7th Cir. 2013), the plaintiff sued Yahoo!, Google, Microsoft, and VersusLaw (a

legal-research website), alleging that search engines operated by these companies enabled

potential employers to find documents related to a lawsuit he had brought against a past

employer, which allegedly caused the potential employers not to hire him due to his perceived

litigiousness. Id. at 636. The district court dismissed the claims. Id. at 637. The Seventh

Circuit affirmed on First Amendment grounds, holding that plaintiff’s claims were barred

because they were “based on the defendants’ republication of documents contained in the public



                                                      3
    Case: 1:20-cv-00512 Document #: 91 Filed: 08/16/20 Page 4 of 6 PageID #:1178




record, so they fall within and are barred by the First Amendment privilege.” Id. at 638. The

Court’s holding was based on the fact that the First Amendment privileges the publication of

facts contained in documents “included by the court as part of the public record of the judicial

proceedings . . . .” Id. The same First Amendment privilege protects Clearview’s publication of

publicly-available photos published openly on the Internet.

       There is no exception to this rule for computer language, which has been held to be First

Amendment protected by the Second, Fifth, and Sixth Circuit Courts of Appeal. Universal City

Studios v. Carley, 273 F. 3d 429, 447-48 (2d Cir. 2001); Def. Distributed v. United States

Department of State, 838 F.3d 451, 458, 468 (5th Cir. 2016), cert. denied, 138 S. Ct. 638 (2018);

Junger v. Daley, 209 F. 3d 481 (6th Cir. 2000). Nor is there any exception for search engine

results. Zhang v. Baidu com Inc., 10 F. Supp. 3d 433 (S.D.N.Y. 2014).

       Computer language is the language of the Internet, and it is protected by the First

Amendment. Here it matches information on the public Internet to a specific user search query by

running algorithms on public data stored on publicly networked private servers on the Internet. It

is fully protected in doing so, and the preliminary injunction sought in this case is flatly at odds

with the First Amendment.

       For all these reasons, and those in Defendants’ briefing opposing Plaintiff’s motion for

preliminary injunction, the Defendants object to Plaintiff’s Proposed Order, and the Proposed

Order should not be entered in its present form.




                                                   4
   Case: 1:20-cv-00512 Document #: 91 Filed: 08/16/20 Page 5 of 6 PageID #:1179




DATED: August 16, 2020                        Respectfully Submitted,

                                            By: /s/ Lee Wolosky

                                            Lee Wolosky (admitted pro hac vice)
                                            Andrew J. Lichtman (admitted pro hac vice)
                                            JENNER & BLOCK LLP
                                            919 Third Avenue
                                            New York, New York 10022-3908
                                            Phone: (212) 891-1600
                                            lwolosky@jenner.com
                                            alichtman@jenner.com

                                            David P. Saunders
                                            Howard S. Suskin
                                            JENNER & BLOCK LLP
                                            353 North Clark Street
                                            Chicago, Illinois 60654
                                            Phone: (312) 222-9350
                                            hsuskin@jenner.com
                                            dsaunders@jenner.com

                                            Attorneys for Defendants Clearview AI, Inc.,
                                            Hoan Ton-That, and Richard Schwartz




                                        5
   Case: 1:20-cv-00512 Document #: 91 Filed: 08/16/20 Page 6 of 6 PageID #:1180




                                   CERTIFICATE OF SERVICE

          I certify that on August 16, 2020 I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.

                                                 By:     /s/ Lee Wolosky




                                                    6
